


NONCOMPETITION AGREEMENT




THIS NONCOMPETITION AGREEMENT is entered into as of December 8, 2003 ("Effective
Date") by and between Todd Farrell ("Executive"), SUMMIT PROPERTIES INC., a
Maryland corporation, and SUMMIT MANAGEMENT COMPANY, a Maryland corporation.


WHEREAS, on the date hereof, as a condition to the consummation of the
employment of Executive by the Company, the parties hereto desire to enter into
certain agreements restricting the activities of Executive in an effort to
eliminate potential conflicts of interest that may arise in the future, to
protect the Company’s legitimate business interests, i.e. , the value of its
business and its good will, and for other business purpose;


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties hereto agree as follows:


1.
Definitions . Capitalized terms used herein shall have the meanings set forth
below:
 
 
 
 
"Affiliate" means (i) any entity directly or indirectly controlling (including
without limitation an entity for which Executive serves as an officer, director,
employee, consultant or other agent), controlled by, or under common control
with Executive, and (ii) each other entity in which Executive, direct­ly or
indi­rectly, owns any controlling interest or of which Executive serves as a
general partner.
   
 
"Agreement" means this Noncompetition Agreement, including any amendments hereto
made in accordance with paragraph 8(d) hereof.
   
 
"Company" means (i) Summit Management Company, (ii) Summit Properties Inc.,
(iii) any corporation, partnership or other business entity that is, directly or
indirectly, controlled by or under common control with Summit Properties Inc.
and (iv) their respective successors.
 
"Company Project" means any Multifamily Property that the Company owns, operates
or manages as of the date of Executive’s termination of employment with the
Company or that the Company has in any manner taken steps to acquire, develop,
construct, operate, manage or lease (including without limitation making market
surveys of a site, talking to a owner or his agent concerning the purchase or
joint venture of a site, optioning or contracting to buy a site or discussions
with the owner or his agent regarding managing or leasing a property) during the
twelve (12) month period immediately preceding Executive’s termination of
employment with the Company. Company agrees to provide Executive with a list of
all Company Projects within thirty (30) business day of Executives termination
of employment with the Company for any reason.
   
 
"Multifamily Property" means any real property on which multifamily
residential-use development has been constructed or is now or hereafter proposed
to be constructed (for example, and not by way of limitation, a property of the
type managed by the Company).
 
 
 

 

       

--------------------------------------------------------------------------------

 

 
2.
Executive’s Obligations While Employed by the Company .

 
 
(a)
Sole Employment . Subject to the provisions of paragraph 2(b) below, Executive
agrees to devote his full time during the customary business hours of the
Company and give his best efforts to the business of the Company and, during the
period of his employment by the Company, Executive shall not engage in any
manner, whether as an officer, employee, owner, partner, stockholder, director,
consultant or otherwise -- directly or indirectly -- in any business other than
on behalf of the Company without the prior written approval of the President of
Summit Properties Inc., and Executive shall not accept any other employment
whatsoever from any other person, firm, corporation or entity.
 
(b)
Exceptions . Notwithstanding the provisions of paragraph 2(a) above to the
contrary, Executive may during the term of his employment by the Company and at
any time thereafter (i) acquire an interest in any corporation, partnership,
venture or other business entity so long as (A) any such interest is a passive
investment of Executive not exceeding ten percent (10%) of the total ownership
interest in such entity, (B) such entity does not afford Executive the power to
influence in any material fashion the decision making processes of the entity in
which such interest is held and (C) Executive is not the sponsor, promoter or
similar initiator of such entity.
3.
Executive’s Obligations Following Termination of Employment with the Company .
 
(a)
Anti-Pirating of Employees . For a two (2) year period immediately following the
termination of Executive’s employment with the Company, Executive agrees not to
hire, directly or indirectly, or entice or participate in any efforts to entice
to leave the Company’s employ, any person who was or is a "key employee" (as
hereinafter defined) of the Company at any time during the twelve (12) month
period immediately preceding the termination date of Executive’s employment with
the Company. For purposes of this Agreement, "key employee" means an employee
who has an annualized rate of base salary equaling or exceeding fifty thousand
dollars ($50,000).
 
(b)
Anti-Pirating of Company Projects . For a period of one (1) year immediately
following the termination of Executive’s employment with the Company, Executive
agrees not to engage in any manner, whether as an officer, employee, owner,
partner, stockholder, director, consultant or otherwise -- directly or
indirectly -- in any business which engages or attempts to engage, directly or
indirectly, in the acquisition, development, construction, operation, management
or leasing of any Company Project.




     

--------------------------------------------------------------------------------

 



 
(c)
Trade Secrets and Confidential Information . Executive hereby agrees that he
will hold in a fiduciary capacity for the benefit of the Company, and shall not
directly or indirectly use or disclose any Trade Secret, as defined hereinafter,
that Executive may have acquired during the term of his employment by the
Company for so long as such non-public information remains a Trade Secret. The
term "Trade Secret" as used in this Agreement shall mean non-public information
including, but not limited to, technical or non-technical data, a formula, a
pattern, a compilation, a program, a device, a method, a tech­nique, a drawing,
a process, financial data, financial plans, product plans, or a list of actual
or potential customers or suppliers which:
 
derives economic value, actual or potential from not being generally known to,
and not being readily ascertainable by proper means by, other persons who can
obtain economic value from its disclosure or use; and is the subject of
reasonable efforts by the Company to maintain its secrecy.
 
In addition to the foregoing and not in limitation thereof, Executive agrees
that during the period of his employment by the Company and for a period of one
(1) year thereafter, he will hold in a fiduciary capacity for the benefit of the
Company and shall not directly or indirectly use or disclose, any Confi­dential
or Proprietary Information, as defined hereinafter, that Executive may have
acquired (whether or not developed or compiled by Executive and whether or not
Executive was authorized to have access to such Information) during the term of,
in the course of or as a result of his employment by the Company. The term
"Confidential or Proprietary Information" as used in this Agree­ment means any
secret, confidential or proprietary non-public information of the Company not
otherwise included in the definition of "Trade Secret" above. The term
"Confidential and Proprietary non-public Information" does not include
information that has become generally available to the public by the act of one
who has the right to disclose such information without violating any right of
the Company.
 
(d)
Exceptions . Notwithstanding any provision of paragraph 3(b) to the contrary,
Executive shall not be restricted at any time after his termination of
employment with the Company from engaging in any activities for which Executive
would not be restricted from performing during the term of his employment with
the Company as set forth in paragraph 2(b) above.
4.
Reasonable and Necessary Restrictions . Executive acknowledges that the
restrictions, prohibitions and other provisions hereof, including without
limitation the various periods of restrictions set forth in paragraphs 3(a),
3(b) and 3(c), are reasonable, fair and equitable in scope, terms and duration,
are necessary to protect the legitimate business interests of the Company, and
are a material inducement to the Company to enter into the transactions
contemplated in the recitals hereto.
5.
Restrictions In Addition to Employment Agreement . Executive acknowledges that
the restrictions, prohibitions and other provisions hereof shall be in addition
to and not in substitution of the restrictions, prohibitions and other
provi­sions of that certain employment agreement between Executive, Summit
Properties Inc. and Summit Management Company of even date herewith, as such
agreement shall be amended and supplemented from time to time (the "Employment
Agreement").



 
     

--------------------------------------------------------------------------------

 



6.
Operations of Affiliates . Executive agrees that he will refrain from (i)
authorizing any Affiliate to perform or (ii) assisting in any manner any
Affiliate in performing any activities that would be prohibited by the terms of
this Agreement if they were performed by Executive. Notwithstanding anything to
the contrary contained in this paragraph 7 (or in any other paragraph of this
Agreement), Executive shall not be required by the terms of this Agreement to
violate any fiduciary or contractual duty he owes as a director or officer of a
corporation, as a partner of a partnership or as a trustee of a trust, which
position he holds not in violation of this Agreement or the Employment
Agreement.
7.
Operations of Affiliates . Executive agrees that he will refrain from (i)
authorizing any Affiliate to perform or (ii) assisting in any manner any
Affiliate in performing any activities that would be prohibited by the terms of
this Agreement if they were performed by Executive. Notwithstanding anything to
the contrary contained in this paragraph 7 (or in any other paragraph of this
Agreement), Executive shall not be required by the terms of this Agreement to
violate any fiduciary or contractual duty he owes as a director or officer of a
corporation, as a partner of a partnership or as a trustee of a trust, which
position he holds not in violation of this Agreement or the Employment
Agreement.
8.
Miscellaneous Provisions .
 
 
 
 
(a)
Binding Effect . Subject to any provisions hereof restricting assignment, all
covenants and agreements in this Agreement by or on behalf of any of the parties
hereto shall bind and inure to the benefit of the respective successors,
assigns, heirs, and personal representatives. None of the parties hereto may
assign any of its rights under this Agreement or attempt to have any other
person or entity assume any of its obligations hereunder.
 
(b)
Severability . If fulfillment of any provision of this Agreement, at the time
such fulfillment shall be due, shall transcend the limit of validity prescribed
by law, then the obligation to be fulfilled shall be reduced to the limit of
such validity; and if any clause or provision contained in this Agreement
operates or would operate to invalidate this Agreement, in whole or in part,
then such clause or provision only shall be held ineffective, as though not
herein contained, and the remainder of this Agreement shall remain operative and
in full force and effect.
 
(c)
Governing Law . This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto shall be governed by and
construed in accordance with the laws of the State of North Carolina, not
including the choice-of-law rules thereof.
 
(d)
Amendment; Waiver . Except as otherwise expressly provided in this Agreement, no
amendment, modification or dis­charge of this Agreement shall be valid or
binding unless set forth in writing and duly executed by each of the parties
hereto. Any waiver by any party or consent by any party to any variation from
any provision of this Agreement shall be valid only if in writing and only in
the specific instance in which it is given, and such waiver or consent shall not
be construed as a waiver of any other provision or as a consent with respect to
any similar instance or circumstance.
 
(e)
Headings . Paragraph and subparagraph headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.




     

--------------------------------------------------------------------------------

 



 
(f)
Pronouns . All pronouns and any variations thereof shall be deemed to refer to
the masculine, feminine, neuter, singular or plural, as the identity of the
person or entity may require.
 
(g)
Arbitration . Any dispute or controversy arising out of or relating to this
Agreement shall be settled finally and exclusively by arbitration in Charlotte,
North Carolina in accordance with the rules of the American Arbitration
Association then in effect. Such arbitration shall be conducted by an
arbitrator(s) appointed by the American Arbitration Association in accordance
with its rules and any finding by such arbitrator(s) shall be final and binding
upon the parties. Judgment upon any award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof, and the parties consent to the
jurisdiction of the courts of the State of North Carolina for this purpose.
Nothing contained in this paragraph 8(g) shall be construed to preclude the
Company from obtaining injunctive or other equitable relief to secure specific
performance or to otherwise prevent a breach or contemplated breach of this
Agreement by Executive as provided in paragraph 6 hereof.
 
(h)
Execution in Counterparts . This Agreement may be executed in two or more
counterparts, none of which need contain the signatures of all parties hereto
and each of which shall be deemed an original.



IN WITNESS WHEREOF, each of the undersigned has executed this Agreement, or
caused this Agreement to be duly executed on its behalf, as of the date first
set forth above.




SUMMIT PROPERTIES INC.




By: /S/ Steven R. LeBlanc ___________
Name: Steven R. LeBlanc
Title: President




SUMMIT MANAGEMENT COMPANY




By: /s/ Steven R. LeBlanc___ _________
Name: Steven R. LeBlanc
Title: Vice President







/s/ Todd Farrell ________________[SEAL]
Name: Todd Farrell


"Executive"



